DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2022 has been entered.
Response to Amendment
Upon entry of the amendment filed on 17 January 2022, Claim(s) 1 and 15 are amended and Claim(s) 10 and 11 are cancelled.  The currently pending claims are Claims 1-9, 11-13 and 15.  
	Based on applicants’ remarks and amendments (e.g. the support material ), the 112 rejection of claims 1-9 and 11-13 are withdrawn.  However, they are not found persuasive regarding the 112 rejection of claim 15 and the rejections based on Lang, Griem and Klaussner and the rejections are updated and maintained.  
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Objections
Claim 1 is objected to because of the following informalities:  the misplaced and/or replicated “wherein” in line 6 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites the limitation of the absence of any support in the insulation material; however, the newly-added limitation is absent in the originally filed specification.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (WO2016188831A1 – the English equivalent US20180145554A1 is referenced from hereon) – both references were cited as an X reference in the ISR, EPO and Chinese patent office - and evidenced by Tran (NPL).
	Claims 1, 4 and 11-13: Lang discloses a composition for corona shielding with a curable resin, a curing agent and at least two different metal oxide particles – e.g. tin oxide doped with antimony (abs, ¶9-25, 32). It is noted that Lang discloses the doped metal oxide particles being electrically conductive (¶25, 30). Regarding the claimed n-doping property, if a prior art reference teaches the substantially identical structure/material, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. In particular, Lang teaches antimony doped tin oxide and the Tran reference is relied as evidence that antimony provides n-doping to tin oxide particles (abs and pp 145-147).
	Claim 2: Lang discloses the claimed percolation threshold (abs, ¶35, 36).
	Claims 3, 5-7: Lang discloses particles with different shapes and dimensions (e.g. globular and platelets) and an aspect ratio higher than 10 (¶9, 26-37, 39-43).
	Claim 15: Lang discloses the corona shielding system (abs, ¶3-9).
Claim(s) 1-5, 7, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griem (US-20150357890-A1) and evidenced by Tran (NPL)>
	Claims 1, 4 and 11-13: Griem discloses a composition with a curable matrix, a curing agent and a doped metal oxide – e.g. tin oxide doped with antimony (abs, ¶25-30). It is noted that the doped metal oxide particles such as tin oxide doped with antimony are electrically conductive (¶26). Regarding the claimed n-doping property, if a prior art reference teaches the substantially identical structure/material, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. In particular, Griem teaches antimony doped tin oxide and the Tran reference teaches that antimony provides n-doping to tin oxide (abs and pp 145-147).
	Claim 2: Griem discloses the loading amount of the particles to achieve conductivity – thus meeting the claimed percolation threshold (¶16, 24-26, 28).
	Claim 3: Griem discloses an aspect ratio of 10 to 100 (¶17).
	Claims 5, 7: Griem discloses a second and third filler having a different resistance, shapes and/or dimensions (¶12, 23-25).
	Claim 15: Griem discloses the corona shielding system (abs, ¶10-14 and claims 11-15).	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Griem and Tran as applied to claim 1 above, and further in view of Klaussner (US20160374237A1).
The Griem reference discloses the claimed invention but does not explicitly disclose the feature of the particles having different shapes and sizes.  It is noted that the Griem reference discloses various particles in a corona shield material and the claim(s) call(s) for particles having different shapes and sizes.  In an analogous art, the Klaussner reference discloses a shielding system with a resin matrix and doped metal oxide particles having different shapes such as spherical and planar (¶ 20-31).  Klaussner discloses the benefit gain of optimizing and tuning the conductivity/resistance, the directionality of the conductivity and the stability/strength (¶19, 24-31). One of ordinary skill in the art would have recognized that applying the known technique of Klaussner to the teachings of Griem would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of optimizing tuning the conductivity/resistance, the directionality of the conductivity and the stability/strength of the corona shielding material as motivated by Klaussner (abs, ¶19, 24-31) and Griem (abs).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lang and Tran as applied to claim 1 above, and further in view of Lang ‘342 (WO2016096342A1– the equivalent US2018005722 is referenced from hereon, both references are cited in the IDS).
The Lang reference discloses the claimed invention but does not explicitly disclose the feature of the particles being in the micro- and/or nano-scale range.  It is noted that the Lang reference discloses particles such as antimony doped tin oxide and the claim(s) call(s) for the particles to be in micro- and/or nano-scale range.  In an analogous art, the Lang ‘342 reference discloses a shielding system with a resin matrix and doped metal oxide in the micro- and nano-scale range to gain the benefit of optimizing the dispersion and resistance/conductivity (¶ 22-32 and claims 1-10).  One of ordinary skill in the art would have recognized that applying the known technique of Lang ‘342 to the teachings of Lang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of optimizing the dispersion and resistance/conductivity of the corona shielding material as motivated by Lang (abs) and Lang ‘342 (abs, ¶9-25).
Response to Arguments
Applicant’s arguments, see pp 5, filed 17 January 2022, with respect to the 112 rejections of claims 1-9 and 11-13 have been fully considered and are persuasive.  The 112 rejection of claims 1-9 and 11-13 has been withdrawn. 
Applicant's arguments filed 17 January 2022 regarding the 112 rejection of claim 15 and the Lang, Griem and Klaussner references have been fully considered but they are not persuasive.
Applicant indicates that claim 15 has been amended to overcome the 112 rejection (pp 5). 
	The examiner respectfully notes that claim 15 has not been amended to strike the support material limitation; thus, the 112 rejection is maintained.
Applicant argues that the primary references do not disclose the claimed n-doping limitation.  Additionally, it would not have been obvious to select the dopant to achieve the n-doping of the metal oxide particles (pp 6 and 7).
	The examiner respectfully disagrees and notes, regarding the claimed n-doping property, if a prior art reference teaches the substantially identical structure/material, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. In particular, Lang or Griem teaches antimony doped tin oxide and the claimed n-doping feature is expected. The n-doping behavior is evidenced by the Tran reference teaching that antimony provides n-doping to tin oxide (abs and pp 145-147).  It is noted that the secondary references are relied upon to teach the size of the particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764